In Procedendo and Prohibition. On motions to dismiss of respondents. Motions granted. On relator’s motion for leave to file amended complaint, request for admissions (pleadings), alternatively, motion for granting an order for pleadings, motion for alternative writs, and judicial notice of adjudicative fact; alternatively, motion for court hearing for findings of fact on trespass, fraudulent documentations, and discrimination issues in this case, it is ordered that the motions and request are denied. Cause dismissed.
O’Connor, C.J., and Pfeifer, Lanzinger, Kennedy, French, and O’Neill, JJ., concur.
O’Donnell, J., not participating.